Citation Nr: 0922690	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  94-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.

2.  Entitlement to service connection for a chronic low back 
disorder, to include mechanical low back pain and chronic low 
back strain.

3.  Entitlement to service connection for chronic 
hypertension (HTN), to include as due to diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1978 to September 1981.  He had active and 
inactive active duty for training in the United States Army 
Reserves from: June 13, 1982 to June 25, 1982; August 12, 
1982 to August 28, 1982; March 31, 1983 to April 16, 1983; 
May 18, 1984; July 7 to July 21, 1984; November 3, 1984 to 
November 4, 1984; December 15, 1984 to December 16, 1984; 
January 26, 1985 to January 27, 1985; February 23, 1985 to 
February 24, 1985; May 11, 1985 to May 25, 1985; May 13, 1989 
to May 27, 1989; June 9, 1990 to June 24, 1990; Fiscal year 
1990 - 30 days unit training (exact dates unestablished); 
voucher for June 1, 1990 through June 30, 1990; and from 
January 15, 1991 to February 15, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims of entitlement to service connection for 
chronic pilonidal cystectomy scar residuals, chronic low back 
disorder, a chronic left knee disorder and chronic HTN.

In September 2005, the RO granted service connection for 
chronic pilonidal cystectomy scar residuals.  This issue has 
been resolved and is not before the Board.  See generally 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

These issues were previously remanded by the Board in March 
1999, March 2006 and September 2008 for additional 
evidentiary development.  Such having been accomplished, 
these issues have been returned to the Board for 
adjudication.

The Board notes that in the February 1999 Informal Hearing 
Presentation, the appellant's representative raised the issue 
of entitlement to service connection for diabetes mellitus as 
well as HTN secondary to diabetes mellitus.  The RO has not 
yet addressed the issue of diabetes mellitus.  The issue of 
entitlement to service connection for HTN is inextricably 
intertwined with the issue of diabetes mellitus.  
Accordingly, the issues of entitlement to service connection 
for diabetes mellitus and chronic HTN are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The appellant will be notified if any further action on 
his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a chronic left knee disorder is the result of a disease 
or injury in service.

2.  The preponderance of the evidence is against a finding 
that a chronic low back disorder, to include mechanical low 
back pain and chronic low back strain, is the result of a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1133, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  A chronic low back disorder was not incurred in or 
aggravated by active military service and arthritis may not 
be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1133, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The Board notes that the appellant filed his claims prior to 
the enactment of the VCAA; however, letters dated in June 
2005 and March 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (b) (1) (2008); Quartuccio, at 187.  This was not 
prejudicial to him, since he was provided ample time to 
respond with additional argument and evidence, the claims 
were readjudicated and additional supplemental statements of 
the case were provided to the appellant in September 2005, 
May 2008 and February 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

A notice letter dated in March 2006 informed the appellant of 
how VA determines the appropriate disability ratings or 
effective dates to be assigned when claims are granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, VA 
medical records and Social Security Administration records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  Pursuant to the March 2006 Board remand, VA 
requested that the appellant sign and return an authorization 
form to obtain additional medical evidence from J.T.M., M.D. 
for treatment in the 1990s.  The appellant responded by 
submitting a new authorization form for P.K., M.D., which VA 
has obtained.  In April 2006, the appellant informed VA that 
Dr. J.T.M. was no longer his physician.  Though the missing 
treatment records from Dr. J.T.M. could have assisted the 
appellant, the duty to assist is not always a one-way street.  
If the appellant wants help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded VA medical examinations in August 
1991, September 2002, February 2003 and September 2006 to 
obtain opinions as to whether his low back and left knee 
disorders can be directly attributed to service.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
appellant's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant alleges that he currently suffers from left 
knee and low back disorders that are the result of a disease 
or injury in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

At the outset, the Board notes that while the appellant 
alleges that he injured his left knee in 1990, when he 
slipped off a truck while performing maintenance duties, 
there is no evidence of any injury in service and no evidence 
that he has been diagnosed with a current left knee 
disability.  In fact, x-ray reports dated in September 2006, 
were normal.  In order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In the 
absence of a diagnosed left knee disorder, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  As such, the appellant's claim fails.

With regard to the issue of entitlement to service connection 
for a low back disorder, the Board notes that the appellant 
has been diagnosed with lumbosacral spine degenerative disc 
disease at L5-S1, without radiculopathy or neuropathy.  Thus, 
element (1) under Hickson is accordingly satisfied.

Turning to the question of in-service disease or injury 
[Hickson element (2)], the Board finds that the appellant did 
complain of back pain in service.  Upon entry into active 
duty in August 1978, all of the appellant's systems were 
considered normal.  See Standard Form (SF) 88; entrance 
examination report; August 16, 1978.  In fact, the appellant 
reported that he was in good health and was not taking any 
medications.  The appellant specifically denied having 
recurrent low back pain.  See SF 93; entrance examination 
report; August 16, 1978.  In September 1978, the appellant 
reported a three to four day history of low back pain.  He 
reported no radiation and no history of injury.  There were 
no visible or palpable spasm and the examiner's impression 
was low back strain.  See service treatment records; 
September 26, 1978.  In November 1978, the appellant 
continued to complain of low back pain for the prior eight 
weeks.  The center lumbar area was tender to palpation but 
the appellant's gait, toe touch and straight leg raising 
tests were normal.  The appellant was diagnosed with 
tendon/muscle strain.  See service treatment records; 
November 4, 1978.  X-rays findings in December 1978 revealed 
no radiographic evidence of significant pathology.  See 
service treatment records; x-ray report; December 5, 1978.  

In August 1981, the appellant again complained of chronic low 
back pain, reporting that his duties in the motor pool 
required a great deal of bending.  The appellant was 
ultimately diagnosed with mechanical low back pain.  A 
subsequent periodic examination, also in August 1981, noted 
the appellant's spine was within normal limits.  See SF 88, 
periodic examination report; August 21, 1981.  The appellant 
himself, however, indicated that he suffered from recurrent 
low back pain.  See SF 93; periodic examination report; 
August 21, 1981.  In November 1983, during a periodic 
examination, the appellant's spine was noted to be within 
normal limits and the appellant denied having any recurrent 
low back pain.  See SFs 88 & 93; periodic examination 
reports; November 19, 1983.

In February 1989, a periodic examination report indicated 
that the appellant's spine had normal range of motion and no 
scoliosis.  The appellant stated that he suffered from 
recurrent low back pain.  See SF 88 & 93; periodic 
examination reports; February 26, 1989.  In May 1989, the 
appellant was seen with complaints of low back pain, more 
intense than usual due to increased heavy lifting.  Upon 
physical examination, no swelling or redness was noted and 
the appellant was diagnosed with mechanical low back pain.  
There is no evidence in the appellant's service treatment 
records that he suffered from any low back injury or disease 
in service, only low back pain.  Affording the appellant the 
benefit of the doubt, element (2) of Hickson has arguably 
been met.

The Board notes that the appellant was called to active duty 
in January 1991.  Upon reporting for duty, he was diagnosed 
with diabetes, deemed unfit for active duty and released from 
service.  As the appellant has a current diagnosis of 
arthritis of the low back, the Board has examined whether he 
was diagnosed with this condition within one year of 
discharge from service.  The medical evidence, specifically 
the August 1991 VA examination report, found that while the 
appellant complained of low back pain and had some loss of 
lumbar curve, his x-rays were normal and he had no spinal 
abnormalities.  See VA examination report, August 12, 1991.  
There is no other evidence of record to indicate the 
appellant suffered from arthritis within one year of 
discharge from service.  Thus, the presumption under 
38 C.F.R. §§ 3.307, 3.309 is not for application.

Finally, the Board turns to the question of Hickson element 
(3), medical nexus.  The February 2003 VA examination report 
noted that while the appellant stated that he did not suffer 
from any low back pain at that time, x-ray findings revealed 
spondylosis at L5-S1.  The VA examiner opined that this 
diagnosis could not be considered secondary to the 
appellant's in-service complaints of mechanical low back pain 
and low back strain, as these diagnoses were not associated 
with any injuries.  Further, the examiner noted that the 
appellant's spinal degeneration was appropriate for his age.  
Based on a reasonable degree of medical certainty and based 
on the examiner's training and experience as an orthopedic 
surgeon, the examiner concluded that it was at least as 
likely as not that the appellant's current complaints were 
not incurred or permanently aggravated by any incident during 
service.  See VA examination report, February 19, 2003.

The September 2006 VA examination report continued the 
appellant's diagnosis of lumbosacral spine degenerative disc 
disease.  After a thorough review of the appellant's claims 
file, the examiner discussed the appellant's in-service 
complaints of low back pain, as detailed above.  The examiner 
concluded that only mechanical low back pain was evident 
during the appellant's military service.  There was no 
evidence of any back condition that could be directly linked 
to military duty and again, the appellant's degenerative 
changes were considered to represent a normal wear pattern 
for his age.  See VA examination report, September 2006.

The only remaining evidence in support of the appellant's 
claims consists of his lay statements alleging that his low 
back disability is related to service and that he suffers 
from a left knee disability that is the result of service.  
The Board acknowledges that the appellant is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss his low back and left knee pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Further, the appellant has not provided any medical evidence 
in support of his claims.  Without such a nexus, the 
appellant's claims must fail.  See Hickson, supra.  As the 
preponderance of the evidence is against the appellant's 
claims, the benefit-of-the-doubt rule does not apply, and the 
appellant's claims of entitlement to service connection for 
low back and left knee disabilities must be denied.  See 
38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a chronic left knee 
disorder is denied.

Entitlement to service connection for a chronic low back 
disorder, to include mechanical low back pain and chronic low 
back strain, is denied.




REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 1994, and it has 
already been remanded in the past.  Consequently, the Board 
again wishes to assure the appellant that it would not be 
remanding the issue of entitlement to service connection for 
HTN again unless it was essential for a full and fair 
adjudication of his claim.

As noted above, the appellant raised a claim of entitlement 
to service connection for  diabetes mellitus in 1999.  
Further, he specified that his chronic HTN was secondary to 
his diabetes mellitus.  The Board has referred this claim 
back to the RO for appropriate action, to no avail.  The RO 
MUST adjudicate the issue of entitlement to service 
connection for diabetes as well as whether the appellant's 
currently diagnosed HTN is secondary to that condition.  As 
these issues are inextricably intertwined, the Board is 
unable to adjudicate the claim for HTN until the RO has 
addressed the issue of diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the appellant's 
claim of entitlement to service 
connection for diabetes mellitus. The 
appellant and his representative should 
be notified thereof and provided 
appellate rights.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for 
hypertension, to include as secondary to 
diabetes mellitus.  If the benefit 
sought on appeal is denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and provided the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review of all issues which 
have been perfected on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


